Title: II: From the Countess of Huntingdon, March 1784
From: Huntingdon, Selina Hastings, countess of
To: 



[c.March 1784]

I have long looked with pain and compassion on the unhappy condition of the poor Indians in America; a people destitute of religion or addicted to Idolatry; given to revenge, bloodshed, and cruelty. I have often regretted that so little pains have been taken to bring them from darkness to light, to make them Christians, and good and useful Citizens. I rejoice to think that something may now be done towards accomplishing

those desirable ends. Justice & humanity interested me warmly in favour of America. I trust in god that religion & benevolence will interest the Rulers of America in behalf of those poor Savages. One great & good effect of the late revolution I hope will be, to open a way for this conversion and civilization. It seems to me, that the changes which have taken place in the Government & political situation of America, will greatly facilitate Undertakings for those benevolent purposes. I enclose you the Outlines of a Plan which I have much at heart to attain those Objects. There is a happy circumstance in it. With the conversion & civilization of the Indians, it combines the liberty & welfare of great numbers of good, religious people in these kingdoms, who have all along been the friends, and would be glad to become Citizens of America. To doubt that any State, or that even any individual in America would be backward to encourage & cooperate in a great and solid plan for these purposes, would be to doubt their attachment to the great Cause of Universal liberty, the glory of their Country, as well as to the precepts of our holy religion & the dictates of humanity. I have no such doubt. I am persuaded of the contrary, and in that persuasion, I feel no difficulty in sending a Copy of the Plan, & in freely & sincerely explaining myself further on the subject, to the Governors & Legislative Bodies of those States which appear to me, from their local circumstances, to have it greatly in their power to encourage and cooperate in the Plan. My design in addressing myself to several States, and not to one only, is to acquire the fullest information, and to induce an extensive cooperation. From their opinion and advice, and the degree of encouragement they may severally be disposed to give to the Undertaking, I shall be able to judge, better than I now can do, whether it will be best to plant all the Settlers in one large Settlement in one of the States, or to divide them into lesser Settlements in several States. I wish to act in a way that will be most effectual, and of the most general utility, and I make no doubt but every benevolent person, whether in a public or private station, will take up the matter in the same large way, and act accordingly.
Though you have apprized me of your intention to retire from public life; and though I, like thousands more, acquiesce

for your own sake in what we cannot, for the general welfare, but regret; I am confident the Design will not want any assistance you can give it. I am confident of this, because I am confident that the man who is the Christian & the Soldier cannot be insensible to the duty and to the glory of extending the knowledge of religion and Civil Life to heathen & savage Nations; and of making useful Arts and peaceable industry flourish where ignorance & barbarity now prevail. I have requested Sr J.J. to take an active part in this business, and he has candidly promised me to do it as far as his own Affairs will permit. I have desired him to forward this to you; and to send a letter from me, containing a Copy of the enclosed paper, to the Governors of North Carolina, Virginia, Pennsylvania & New York. I have desired him to correspond with you Sir and with the Govrs of the above States, and if it be possible for him, to confer with you & them & the Members of the several Legislatures on the Subject. I have desired him also to take the opinions of judicious Individuals; and to acquaint me with the result of the application to the States & of his own Enquiries. I rely much on his activity & judgment. The knowlege he has of both Countries must render him very useful in combining a variety of circumstances in this Country & in America into a solid & useful Plan. We have often conversed on the Subject. The Outlines I send you, is the product of our joint deliberations. He knows my views, & I have given him all the necessary information; so that he can judge very well of what may be done in these kingdoms. He also knows my mind so well in regard to the Land & other Matters depending on America, that I am inclined to think that whatever may be offered on these heads by any of the States and should appear proper to him, will meet my approbation & consent. I beg therefore that you would freely consult & communicate with him on this great business.
